Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/6/2022.  These drawings are acceptable.
Allowable Subject Matter
Claims 36-55 are allowed.
The following is an examiner’s statement of reasons for allowance: Zak (US 10,695,924) teaches a shaving apparatus including a head (200) comprising a rotary cutter (220) and a fixed blade (211), and a brush component (230) positioned within an interior region of the rotary cutter.  Avidor (US 5,933,960) teaches a shaving apparatus including a rotary hair erecting assembly (5) including a roller (51) and another roller (52) with hair erecting protrusions (53). However, none of the cited prior art, singly or in combination, fairly teach or suggest a shaving apparatus/a head portion of a shaving apparatus/a method of shaving a skin surface including one or more rollers are configured to be in contact with the skin to control or maintain a distance between the rotary cutting element and the skin of the subject or a distance between the fixed blade and the skin of the subject as claimed in combination with other limitations set forth in claims 36, 50, and 55, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/Primary Examiner, Art Unit 3724